DETAILED ACTION

Application Status
	Claims 1-9 are pending and have been examined in this application.
		
Information Disclosure Statement
The information disclosure statement (IDS) filed on 04/30/2021 has been reviewed and considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akaike (JP 2004299657 A).
	With respect to claim 1, Akaike discloses: An occupant crash protection comprising: a seatbelt (38/40, Fig. 1) that restrains an occupant sitting in a vehicle seat (20); a retractor (34) that is installed inside a seatback (25) of the vehicle seat and reels in one end side of the seatbelt, inserted inside the seatback, so as to allow the seatbelt to be pulled out; and a rear-seat airbag module (60, Fig. 9) that is installed inside the seatback, on a seat rear side relative to the seatbelt, and inflates and deploys an 
	With respect to claim 2, Akaike discloses: a pressing member (51, Fig. 9) that is supported so as to be able to shift in a seat front-rear direction relatively to a frame of the seatback (25), and that shifts toward the seat front side under an inflation pressure of the part of the airbag (61) and presses the seatbelt toward the seat front side (see pg. 7, LL. 257-260 and Figs. 9/10).
	With respect to claim 9, Akaike discloses: a vehicle seat (20, Fig. 1) comprising a seat main body (41, Fig. 3) having a seat cushion (21, Fig. 1) and a seatback (25); and the occupant crash protection according to claim 1 that has the retractor (34, Fig. 3) and the rear-seat airbag module (60) installed inside the seatback (25). 

Allowable Subject Matter
Claims 3-4 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the closest prior art is Akaike (JP 2004299657 A). Akaike discloses: An occupant crash protection comprising: a seatbelt (38/40, Fig. 1) that restrains an occupant sitting in a vehicle seat (20); a retractor (34) that is installed inside a seatback (25) of the vehicle seat and reels in one end side of the seatbelt, inserted inside the seatback, so as to allow the seatbelt to be pulled out; and a rear-seat airbag module (60, Fig. 9) that is installed inside the seatback, on a seat rear side relative to the seatbelt, and inflates and deploys an airbag toward the seat rear side of the seatback while 
	Regarding claim 5, Akaike is silent in teaching: a module case, the module case housing the airbag and being mounted on a frame of the seatback. Suggestions to modify the Akaike to include this limitation in combination with the other limitations recited in claim 5 were not reasonably found in the prior art. 
	Regarding claim 7, Akaike is silent in teaching: a force limiter mechanism. A force limiter mechanism in combination with the other features and limitations recited in claim 7 were not reasonably found in the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses safety systems in which an inflatable member is used to tension a seatbelt. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087. The examiner can normally be reached Mon. - Fri. (7:30 - 5:00 EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D LEE/Examiner, Art Unit 3616
                                                                                                                                                                                                        /JAMES A ENGLISH/Primary Examiner, Art Unit 3614